Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 1 of 16 PageID: 75



  KEVIN B. RIORDAN, ESQ. LLC
  Attorney I.D. No.: 011541984
  20 Hadley Avenue
  Toms River, NJ 08753
  Tel: 732-240-2250/Fax: 732-240-3334
  E-mail Address: kbrlaw@comcast.net
  File No. 100-053 [4525-KBR]
  Attorney for Defendant, Thomas Boyd, Chief of Police


                              UNITED STATES DISTRICT COURT
                              DISTRICT COURT OF NEW JERSEY


  JOHN P. SADDY,
                                     Plaintiff
                                                  Docket No. 3:18-cv-16137

                      v.
                                                                   Civil Action


  BOROUGH OF SEASIDE HEIGHTS;                     ANSWER TO PLAINTIFF’S COMPLAINT
  CHRISTOPHER VAZ, Seaside Heights                ON BEHALF OF DEFENDANT, THOMAS
  Borough Administrator; ANTHONY E.                    BOYD, CHIEF OF POLICE
  VAZ, Seaside Heights Mayor; RICHARD
  TOMPKINS;       MICHAEL        CARBONE;
  LOUIS DiGULIO; AGNES POLHEMUS;
  HARRY SMITH; VICTORIA GRAICHEN,
  Seaside   Heights     Council     members;
  KENNETH ROBERTS, Zoning Officer;
  CHARLES LASKEY, Building Inspector;
  THOMAS BOYD, Chief of Police;
  SERGEANT LUIGI VIOLANTE, a Seaside
  Heights Police Officer; JOHN DOES 1-10,
  Seaside Heights police officers; and JOHN
  DOES 11-20, Seaside Heights Council
  Members; Municipal Employees; Officials;
  and/or Appointees,

                                  Defendants.



         Defendant, Thomas Boyd, Chief of Police, by way of Answer to Plaintiff’s Complaint, says:
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 2 of 16 PageID: 76



                                         JURISDICTION

         1.      It is admitted that the claims averred in the Complaint are such claims and that

  jurisdication is established in the United States District Court.        The remainder of plaintiff’s

  corresponding paragraph is denied.


                                                PARTIES

         2.      Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         3.      It is admitted that the named defendants were Seaside Heights police officers. The

  remainder of plaintiff’s corresponding paragraph is denied.

         4.      It is admitted that the defendant, Anthony Vaz, served as Mayor of Seaside Heights.

  The remainder of plaintiff’s corresponding paragraph is denied.

         5.      It is admitted that the defendant, Thomas Boyd, served as Chief of Police for Seaside

  Heights. The remainder of plaintiff’s corresponding paragraph is denied.

         6.      It is admitted that the defendant, Christopher Vaz, served as Borough Administrator

  for Seaside Heights. The remainder of plaintiff’s corresponding paragraph is denied.

         7.      It is admitted that the named defendants served as Seaside Heights Borough Council

  members. The remainder of plaintiff’s corresponding paragraph is denied.

         8.      It is admitted that the defendant, Kenneth Roberts, served as the Zoning Officer for

  Seaside Heights police officers. The remainder of plaintiff’s corresponding paragraph is denied.

         9.      It is admitted that the defendant, Charles Lasky, served as the Building Inspector for

  Seaside Heights. The remainder of plaintiff’s corresponding paragraph is denied.

         10.     It is admitted that the defendant, Borough of Seaside Heights, is a municipality. The

  remainder of plaintiff’s corresponding paragraph is denied.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 3 of 16 PageID: 77



                                       FACTUAL ALLEGATIONS

          11.      Denied.

          12.      Denied.

          13.      Admitted that Club Karma was cited for violations. The remainder of plaintiff’s

  corresponding paragraph is denied.

          14.      Denied.

          15.      Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

          16.      Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

          17.      It is admitted that a site plan was approved for a restaurant to operate adjacent to the

  Club Karma property. Answering defendant is without sufficient knowledge or information to

  either neither admit or deny the remaining allegations in plaintiff’s corresponding paragraph.

  Plaintiff is left to his proofs.

          18.      Denied.

          19.      Denied.

          20.      Denied.

          21.      Denied.

          22.      Denied.

          23.      Denied.

          24.      Denied.

          25.      Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

          26.      Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 4 of 16 PageID: 78



         27.     Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         28.     It is admitted that there was an election in 1992. Answering defendant is without

  sufficient knowledge or information to either neither admit or deny the remaining allegations in

  plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         29.     It is admitted that there was an ordinance passed that required additional police

  protection but it was not directed specifically towards the plaintiff individually.          Answering

  defendant is without sufficient knowledge or information to either neither admit or deny the

  remaining allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.       30.

         Denied.

         31.     Denied.

         32.     Denied.

         33.     Denied.

         34.     Denied.

         35.     Denied.

         36.     Denied.

         37.     Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         38.     Denied.

         39.     Denied.

         40.     Denied.

         41.     Denied.

         42.     Denied.

         43.     Denied.

         44.     Denied.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 5 of 16 PageID: 79



         45.     Admitted.

         46.     Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         47.     Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         48.     Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         49.     Denied.

         50.     Denied.

         51.     Denied.

         52.     Denied.

         53.     Denied.

         54.     Denied.

         55.     Denied.

         56.     It is admitted that the Borough of Seaside Heights filed a Verified Complaint and

  Order to Show Cause. The remainder of plaintiff’s corresponding paragraph is denied.

         57.     Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         58.     It is admitted that the clubs were inspected.            The remainder of plaintiff’s

  corresponding paragraph is denied.

         59.     It is admitted that summonses were issued.              The remainder of plaintiff’s

  corresponding paragraph is denied.

         60.     Denied.

         61.     It is admitted that inspectors arrived at the clubs. The remainder of plaintiff’s

  corresponding paragraph is denied.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 6 of 16 PageID: 80



         62.     Denied.

         63.     Denied.

         64.     Denied.

         65.     Denied.

         66.     It is admitted that Seaside Heights police visited the premises on the night in

  question for legitimate reasons. The remainder of plaintiff’s corresponding paragraph is denied.

         67.     Denied.

         68.     Denied.

         69.     It is admitted that there were a number of EMS calls. The remainder of plaintiff’s

  corresponding paragraph is denied.

         70.     Answering defendant is without sufficient knowledge or information to either neither

  admit or deny the allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         71.     Denied.

         72.     Denied.

         73.     Denied.

         74.     It is admitted that the Borough proposed revocation of the merchantile license

  locally, not with the Department of Law and Public Safety. It is further admitted that the Borough

  filed a complaint with the Alcohol Beverage Commission.                 The remainder of plaintiff’s

  corresponding paragraph is denied.

         75.     The first sentence is denied.       The second sentence is admitted.          Answering

  defendant is without sufficient knowledge or information to either neither admit or deny the

  remaining allegations in plaintiff’s corresponding paragraph. Plaintiff is left to his proofs.

         76.     The first sentence is admitted. The second sentence is denied.

         77.     Denied.

         78.     Denied.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 7 of 16 PageID: 81



         79.     Denied.

                                                 COUNT I

         80.     Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

  reference the answers set forth in the prior paragraphs as if set forth at length herein.

         81.     Denied as to answering defendant.

         82.     Denied as to answering defendant.

         83.     Denied.

         84.     Denied.

                                                COUNT II

         85.     Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

  reference the answers set forth in the prior paragraphs as if set forth at length herein.

         86.     Denied as to answering defendant.

         87.     Denied.

         88.     Denied.

         89.     Denied.

         90.     Denied.

                                                COUNT III

         91.     Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

  reference the answers set forth in the prior paragraphs as if set forth at length herein.

         92.     Denied.

         93.     Denied.

         94.     Denied.

         95.     Denied.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 8 of 16 PageID: 82



                                                COUNT IV

         96.     Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

  reference the answers set forth in the prior paragraphs as if set forth at length herein.

         97.     Admitted.

         98.     Denied.

         99.     Denied.

                                                COUNT V

         100.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

  reference the answers set forth in the prior paragraphs as if set forth at length herein.

         101.    Denied.

         102.    Denied.

         103.    Denied.

         104.    Denied.

                                                    COUNT VI

         105.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

  reference the answers set forth in the prior paragraphs as if set forth at length herein.

         106.    Denied.

         107.    Denied.

         108.    Denied.

         109.    Denied.

         110.    Denied.

                                                   COUNT VII

         111.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

  reference the answers set forth in the prior paragraphs as if set forth at length herein.

         112.    Denied.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 9 of 16 PageID: 83



         113.    Denied.

         114.    Denied.

         115.    Denied.

                                                   COUNT VIII

         116.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

  reference the answers set forth in the prior paragraphs as if set forth at length herein.

         117.    Denied.

         118.    Denied.

                                                    COUNT IX

         119.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

  reference the answers set forth in the prior paragraphs as if set forth at length herein.

         120.    Admitted.

         121.    Denied.

         122.    Denied.

         Wherefore, answering defendant demands judgment in his favor dismissing plaintiff’s

  Complaint, with prejudice, and awarding attorney’s fees, costs of suit, and any other such relief as

  the Court deems just and equitable.

                                      AFFIRMATIVE DEFENSES

                                     FIRST SEPARATE DEFENSE
         The Complaint fails to state a claim upon which relief may be granted.


                                   SECOND SEPARATE DEFENSE

         Defendant was not guilty of any negligence, wrongdoing, breach of duty, or misconduct that

  was the proximate or producing cause of any injuries or damages alleged by plaintiff.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 10 of 16 PageID: 84



                                     THIRD SEPARATE DEFENSE

           Any claims against answering defendant are barred by contributory negligence or should be

   mitigated by comparative negligence pursuant to N.J.S.A. 2A:15-5.1, et seq.


                                   FOURTH SEPARATE DEFENSE

           Any and all injuries and damages were proximately caused by actions or negligence of

   plaintiff or by persons not under the control of this defendant.


                                     FIFTH SEPARATE DEFENSE

           The court lacks subject matter jurisdiction over plaintiff’s claims, as the businesses and

   licenses associated with them are owned by the Saddy Family, LLC, Karma Enterprises, LLC,

   and/or SJV, Inc.


                                     SIXTH SEPARATE DEFENSE

           Any injuries and damages were caused by and arose out of risks of which plaintiff had full

   knowledge and which plaintiff assumed.


                                   SEVENTH SEPARATE DEFENSE

           Any and all injuries and damages were caused solely by the negligence of the plaintiff.


                                    EIGHTH SEPARATE DEFENSE

           Any and all injuries and damages were caused solely by the intentional behavior of the

   plaintiff.


                                     NINTH SEPARATE DEFENSE

           Defendant owed no legal duty to the plaintiff.


                                    TENTH SEPARATE DEFENSE

           Defendant breached no duty owed to the plaintiff.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 11 of 16 PageID: 85



                                    ELEVENTH SEPARATE DEFENSE

             Defendant performed each and every duty, if any, owed to plaintiff.

                                     TWELFTH SEPARATE DEFENSE

             Plaintiff has not been deprived of any right, privilege, or immunity created or recognized by

   the United States Constitution, the New Jersey Constitution, any statute, or any law.

                                   THIRTEENTH SEPARATE DEFENSE

             Defendants affirmatively and specifically plead each and every defense, limitation, and

   immunity, and protection provided under the New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq.,

   and hereby place plaintiff on notice that each such statutory provision is hereby raised as a separate

   and affirmative defense throughout every stage of the case.

                                  FOURTEENTH SEPARATE DEFENSE

             Defendant is immune from liability for any damages for pain and suffering under N.J.S.A.

   59:9-2.

                                    FIFTEENTH SEPARATE DEFENSE

             Defendant is entitled to a credit for any benefits paid to plaintiff under N.J.S.A. 59:9-2.

                                    SIXTEENTH SEPARATE DEFENSE

             Any actions or failure to act on the part of defendant were in the nature of the discretionary

   activity within meaning of N.J.S.A. 59:2-3.

                                  SEVENTEENTH SEPARATE DEFENSE

             Defendant is entitled to the good faith immunity established by N.J.S.A. 59:3-3.

                                   EIGHTEENTH SEPARATE DEFENSE

             Plaintiff failed to comply with the conditions precedent for making any claim against

   defendant by not filing the claim in the manner and within the time provided by N.J.S.A. 59:8-3,

   59:8-4, 59:8-5, 59:8-7, and 59:8-8.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 12 of 16 PageID: 86



                                NINETEENTH SEPARATE DEFENSE

          The plaintiff(s) failed to file a timely notice of claim as required by N.J.S.A. 59:8-8, et. seq.

                                 TWENTIETH SEPARATE DEFENSE

                         Defendant is entitled to immunity under N.J.S.A. 59:2-2.

                               TWENTY-FIRST SEPARATE DEFENSE

          Defendant is entitled to immunity under N.J.S.A. 59:2-10.

                              TWENTY-SECOND SEPARATE DEFENSE

          Defendant is immune from any prejudgment interest under the New Jersey Tort Claims Act,

   N.J.S.A. 59:1-1, et seq.

                               TWENTY-THIRD SEPARATE DEFENSE

          While denying any liability, any recovery to which plaintiff might otherwise be entitled to

   subject to the provisions and limitations provided in the New Jersey Tort Claims Act.

                              TWENTY-FOURTH SEPARATE DEFENSE

          Defendant neither took nor sanctioned any of the actions alleged by plaintiff.

                               TWENTY-FIFTH SEPARATE DEFENSE

          Neither this defendant nor any of its agents had any personal participation in the alleged

   occurrence.

                               TWENTY-SIXTH SEPARATE DEFENSE

          Defendant acted upon probable cause and in good faith in carrying out all duties.

                              TWENTY-SEVENTH SEPARATE DEFENSE

          Any action or inaction on the part of defendant was the result of the exercise of judgment or

   discretion vested in defendant within the meaning of the applicable law.

                              TWENTY-EIGHTH SEPARATE DEFENSE

          Defendant acted in good faith without malicious intent in carrying out all duties.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 13 of 16 PageID: 87



                               TWENTY-NINTH SEPARATE DEFENSE

           Defendant at all times acted reasonably, in good faith, and in accordance with all applicable

   laws of the United States, State of New Jersey, and local ordinances.

                                  THIRTIETH SEPARATE DEFENSE

           While denying any liability, co-defendants were not acting as agents of this defendant at the

   times they committed the alleged acts in the Complaint.

                                THIRTY-FIRST SEPARATE DEFENSE

           While denying any liability, this defendant did not know and had no reasonable basis to

   know that co-defendants had the propensity to engage in the acts alleged in the Complaint.

                               THIRTY-SECOND SEPARATE DEFENSE

           All of the acts of defendant were performed in good faith and defendant is therefore entitled

   to qualified immunity.

                                THIRTY-THIRD SEPARATE DEFENSE

           Defendant is entitled to absolute immunity.

                              THIRTY-FOURTH SEPARATE DEFENSE

           To the extent alleged, if any, defendant did not engage in a conspiracy against plaintiff and

   did not have a custom, plan or practice that violated plaintiff’s rights.

                                THIRTY-FIFTH SEPARATE DEFENSE

           Punitive damages cannot be awarded against defendant under both common law and statute.

                                THIRTY-SIXTH SEPARATE DEFENSE

           There is no basis in law or fact for the award of damages under the tort of emotional

   distress.

                              THIRTY-SEVENTH SEPARATE DEFENSE

           Plaintiff is not entitled to an award of economic damages against defendant.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 14 of 16 PageID: 88



                                THIRTY-EIGHTH SEPARATE DEFENSE

            Plaintiff is not entitled to an award of interest against defendant.

                                 THIRTY-NINTH SEPARATE DEFENSE

            Plaintiff is not entitled to an award of counsel fees against defendant.

                                    FORTIETH SEPARATE DEFENSE

            Defendant did not violate any duty owed to plaintiff under common law, statute, regulations,

   or standards.

                                  FORTY-FIRST SEPARATE DEFENSE

            Any alleged damages were due to unavoidable circumstances and causes beyond the control

   or fault of defendant.

                                FORTY-SECOND SEPARATE DEFENSE

            Defendant was acting pursuant to law in performing any of the acts alleged in the

   Complaint.

                                 FORTY-THIRD SEPARATE DEFENSE

            Service of process not effectuated upon defendant, and defendant reserves the right to move

   to dismiss for insufficiency of process and insufficiency of service of process.

                                FORTY-FOURTH SEPARATE DEFENSE

            Plaintiff’s claims are barred by the entire controversy doctrine.

                                  FORTY-FIFTH SEPARATE DEFENSE

            This court lacks jurisdiction over one or more of plaintiff’s claims.

                                  FORTY-SIXTH SEPARATE DEFENSE

            Plaintiff’s Complaint is barred by the applicable statute of limitations.

                               FORTY-SEVENTH SEPARATE DEFENSE

            Plaintiff’s claims are barred by the doctrines of estoppel, laches, waiver, and/or unclean

   hands.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 15 of 16 PageID: 89



                              FORTY-EIGHTH SEPARATE DEFENSE

          Plaintiff failed to take reasonable and necessary measures to mitigate damages.

                               FORTY-NINTH SEPARATE DEFENSE

          To the extent not inconsistent with anything pleaded herein, this defendant joins in the

   affirmative defenses asserted by the co-defendants.

                                  FIFTIETH SEPARATE DEFENSE

          Defendant reserves its right to assert such other affirmative defenses as continuing

   investigation and discovery may indicate.

                                FIFTY-FIRST SEPARATE DEFENSE

          Defendant had legitimate, nondiscriminatory reasons for all acts and omissions of which

   plaintiff complains.

                               FIFTY-SECOND SEPARATE DEFENSE

          Plaintiff has failed to exhaust all available administrative remedies.

                                FIFTY-THIRD SEPARATE DEFENSE

          Defendant exercised reasonable care to prevent and promptly correct any harassing behavior

   and plaintiff unreasonably failed to take advantage of any preventative or corrective opportunities

   provided by defendant or to avoid harm otherwise.


                                 ANSWER TO ALL CROSSCLAIMS

          Defendant Christopher Vaz, by way of answer to any and all crossclaims which have been

   or will be interposed, denies each and every allegation of said crossclaims.


                                      DEMAND FOR DAMAGES

          Attorneys for plaintiff are hereby required and requested to furnish the undersigned within

   five (5) days with a written statement of the amount of damages claimed in this action.
Case 3:18-cv-16137-FLW-LHG Document 8 Filed 01/03/19 Page 16 of 16 PageID: 90



                                              JURY DEMAND

           Answering defendant demands a trial by jury on all issues so triable.

                                     DESIGNATION OF TRIAL COUNSEL

           Pursuant to the Rules of Court, Kevin B. Riordan, Esquire, is hereby designated as trial

   counsel for the answering defendant, Thomas Boyd, Chief of Police.

                           LOCAL CIVIL RULE 11.2 CERTIFICATION

           I certify that to the best of my knowledge there are no other pending actions or arbitration

   proceedings concerning the subject of this action, and that no such other actions or arbitration

   proceedings are contemplated at this time. I further certify that I know of no other persons who

   should be joined as parties in this action at this time.



                                                   LAW OFFICE OF KEVIN B. RIORDAN, ESQ.
                                                   Attorneys for Defendant, Thomas Boyd,
                                                   Chief of Police

                                                         /s/  Kevin B. Riordan
                                                   By:______________________________________
                                                             Kevin B. Riordan, Esquire
   Dated: January 3, 2019
